Suit for general average contribution. Jurisdiction.
On defendant’s motion to dismiss plaintiffs’ petition, the motion was granted and the petition dismissed, in an opinion per curiam, as follows:
Pee ouRIam : Plaintiff and one hundred forty-four other plaintiffs sue for general average contribution from the United States for the expense of extinguishing a fire on the SS. Winslow Homer on which defendant, with others, had shipped certain goods.
Defendant defends on the ground that the district courts have exclusive jurisdiction for such a cause of action under the Suits in Admiralty Act, as amended (46 U. S. C. 741-749, 781-790).
*808Defendant is clearly right. Matson Navigation Co. v. United States, 284 U. S. 352; Johnson v. Fleet Corp., 280 U. S. 320; Calmar SS. Corp. v. United States, 345 U. S. 446, 455; M. & J. Tracy, Inc. v. United States, 125 C. Cls. 70, 75, cert. den., 346 U. S. 854; Field v. United States, 125 C. Cls. 559, 561 ,cert. den. 347 U. S. 922; Atlantic Coast Line Railroad Co. v. United States, 128 C. Cls. 747, cert. den., 348 U. S. 872; Lykes Bros. SS. Co. et. al. v. United States, 129 C. Cls. 455, cert. den. 348 U. S. 971; Waterman SS. Corp. v. United States, 129 C. Cls. 460, cert. den. 348 U. S. 971; States Marine Corp. v. United States, 220 F. 2d 655.
Defendant’s motion to dismiss is granted, and plaintiffs’ petition is dismissed.
It is so ordered.